DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive. 
Applicant argues allowability based on the amendment to claim 1.  It is applicant’s contention that Chang ‘581 fails to disclose a plurality of first connecting portion corresponding to the plurality of odd layers, formed in the first slot, and for electrically connecting the first via and the plurality of odd layers and a second via formed in the second slot, for electrically connecting the plurality of even layers.  Specifically, applicant argues in the present application the electrical connection established by the first connecting portions, the first via, the first connecting portions and the plurality of odd layers have the same polarity, which is obviously different from Chang where the center piece 102 has polarity opposite to the frame piece 106.  The examiner disagrees with applicant.  As previous noted the odd layer is the frame 

    PNG
    media_image1.png
    437
    620
    media_image1.png
    Greyscale

Figure 1: Chang ‘581 fig. 3A with examiner labels and shading (for clarity only)
 Chang ‘581 discloses that the frame of 106 (i.e. odd layer), the fingers of 106 (i.e. first connecting portion), via section 302/304, and 108 are all electrically conductive components that are interconnected (i.e. have the same polarity) and the frame of 110 (i.e. even layer), the fingers of 110 (i.e. second connecting portion), via section 202/204, and 102 are all electrically conductive components that are interconnected (i.e. have the same polarity) as discussed in [0025].  All claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2005/0077581).
In regards to claim 1, Chang ‘581 discloses
A capacitor unit with staggered-layer structure, for a capacitor array, comprising:
a plurality of odd layers (frame piece of 106 - fig. 3A; [0019] & [0022]), wherein each of the plurality of odd layers is formed with a first slot (inner area of square frame seen in fig. 3A), and not adjacent to another one of the plurality of odd layers ([0022]);
a first via (portion of fingers connected to 302, 302, and 108 - fig. 3; [0025]) formed in the first slot, for electrically connecting the plurality of odd layers ([0025] & [0022]);
a plurality of first connecting portion (fingers coming off 106 - fig. 3A; [0019]) corresponding to the plurality of odd layers, formed in the first slot, and for electrically connecting the first via and the plurality of odd layers ([0022]);

a second via (portion of fingers connected to 204, 204, and 102 - fig. 3; [0024-0025]) formed in the second slot, for electrically connecting the plurality of even layers ([0024] & [0022]); and
a plurality of second connecting portion (fingers coming off 110 - fig. 3B) corresponding to the plurality of even layers, formed in the second slot, for electrically connecting the second via and the plurality of even layers (fig. 3; [0022]);
wherein one of the plurality of odd layers is adjacent to one of the plurality of even layers to form a staggered-layer structure ([0022]);
wherein a first vertical projection of the first slot is overlapped with a second vertical projection of the second slot (seen in fig. 3C - wherein the frames of 300 and 306 are aligned so that the square center slot of each layer is also aligned in the vertical direction);
wherein the first via does not electrically connect the plurality of even layers, the second via does not electrically connect the plurality of odd layers (fig. 3A-3B; [0024-0025] & [0022]), and the first via, the plurality of first connecting portions, the second via and the plurality of second connecting portions are structurally formed in the first slot and the second slot (fig. 3A-3C).

In regards to claim 2, Chang ‘581 discloses
The capacitor unit of claim 1, wherein the plurality of odd layers, the first slot, the plurality of even layers, the second slot are formed with a rectangular topology (fig. 3).

In regards to claim 3, Chang ‘581 discloses
The capacitor unit of claim 1, wherein a first number of the plurality of odd layers and a second number of the plurality of even layers are integers greater than 1 ([0022] -plurality of electrode layers 110 and 112 stacked; thus integer greater than 1).

In regards to claim 4, Chang ‘581 discloses
The capacitor unit of claim 1, wherein a plurality of capacitor units are arranged and coupled together to form the capacitor array of an m*n matrix, wherein m and n are integers greater than zero (fig. 4).

In regards to claim 5, Chang ‘581 discloses
The capacitor unit of claim 1, wherein the capacitor array comprises:
a first capacitor unit (402 - fig. 4);
a second capacitor unit coupled and adjacent to the first capacitor unit;
a third capacitor unit coupled and adjacent to the first capacitor unit; and
a fourth capacitor unit coupled and adjacent to the second and third capacitor units, and not adjacent to the first capacitor unit (seen in fig. 4);
wherein horizontal edges of the first capacitor unit along a first direction is aligned with horizontal edges of the second capacitor unit, and vertical edges of the first capacitor unit along a second direction is aligned with vertical edges of the third capacitor unit (fig. 4; [0027]);
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang 781 in view of Kuroda et al. (US 6,351,369).
In regards to claim 9,


Kuroda ‘369 discloses wherein the plurality of odd layers are connected to a power source and a radio-frequency signal, and the plurality of even layers are connected to a ground (fig. 2 & 7-8; Cl 0:L46 to Cl 1:25 & C2:L3-8).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to connect the electrodes of Chang ‘581 to a power source, ground, and a circuit (RF signal) to obtain an MPU with a decoupling capacitor that has the advantages of Chang ‘581 such as low leakage current and/or high capacitance. Furthermore, it is noted that connecting the electrodes to a power source and circuit is a recitation with respect to the manner in which a claimed apparatus (capacitor) is intended to be employed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/David M Sinclair/Primary Examiner, Art Unit 2848